                                                  Case 3:16-cr-00440-WHA Document 88 Filed 05/01/19 Page 1 of 1


  UNITED STATES DISTRICT COURT                                                                               TRANSCRIPT ORDER                                                                                     COURT USE ONLY
 NORTHERN DISTRICT OF CALIFORNIA                                                               Please use one form per court reporter.                                                                               DUE DATE:
             CAND 435                                                                            CIA counsel please use Fann C/A24
         (CAND Rev. 08/2018)                                                                       Please read instructions on next page.

la. CONTACT PERSON FOR THIS ORDER                                                2a. CONTACT PHONE NUMBER                                                         3. CONTACT EMAIL ADDRESS
Michelle J. Kane                                                                 (510) 637-3699                                                                    Michelle.kane3@usdoj.gov
lb. ATTORNEY NAME (if different)                                                 2b. ATTORNEY PHONE NUMBER                                                        3. ATTORNEY EMAIL ADDRESS



4. MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE)                                                    5 . CASE NAME                                                                                           6. CASE NUM BER
1301 Clay Street, Suite 340-S
Oakland , California 94612-521 7                                                                               U.S. v. Nikulin                                                                                        CR16-440 WHA

                                                                                                             8. THIS TRANSCRIPT ORDER IS FOR:

7. COURT REPORTER NAME ( FOR FTR, LEAVE BLANK AND CHECK BOX)-+ 0 FTR                                         0 APPEAL              QI CRIM INAL           0 In forma pauperis (NOTE: Court order for transcripts must be attached)
 Debra Pas                                                                                                   0 NON-APPEAL          0 CIVIL                CJA: Do not use thi;; fQrm; sise Form CJA24.


9 . TRANSCRIPT($) REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested), format(s) & quantity and delivery type:

                                                                                          b.        SELECT FORMAT(S) (NOTE: ECF access is included
 a.     HEARING($) (OR PORTIONS OF HEAR INGS)                                                                                                                     c.   DELIVERY TYPE ( Choose one per line)
                                                                                                    with purchase of PDF, text, paper or condensed.)

      DATE          JUDGE
                    (initials)
                                      TYPE
                                   (e.g. CMC)
                                                              PORTION
                                                 If requesting less than full hearing,
                                                specify portion (e.//, witness ex time)
                                                                                             PDF
                                                                                           (emaiQ      I   TEXT/ASal
                                                                                                             (email)   I   PAPER   I
                                                                                                                                   CONDENSED
                                                                                                                                     (email)
                                                                                                                                               I   ECF ACCESS
                                                                                                                                                      (web)
                                                                                                                                                                ORDINARY
                                                                                                                                                                 (30-day)
                                                                                                                                                                            I   14-Day
                                                                                                                                                                                         I   mrn1  Trn
                                                                                                                                                                                              (7-day)    I   3-DAY    DAILY
                                                                                                                                                                                                                     (Next day)
                                                                                                                                                                                                                                  I   HOURLY
                                                                                                                                                                                                                                      (2 hrs)
                                                                                                                                                                                                                                                I   REALTIME


04/30/20 19         WHA              Evid.
                                                                                               •
                                                                                               0
                                                                                                              0
                                                                                                              0
                                                                                                                            0
                                                                                                                            0
                                                                                                                                       0
                                                                                                                                       0
                                                                                                                                                      •
                                                                                                                                                      0
                                                                                                                                                                   0
                                                                                                                                                                   0
                                                                                                                                                                                 0
                                                                                                                                                                                 0
                                                                                                                                                                                                0
                                                                                                                                                                                                0
                                                                                                                                                                                                              0
                                                                                                                                                                                                              0
                                                                                                                                                                                                                        f)

                                                                                                                                                                                                                        0
                                                                                                                                                                                                                                       0
                                                                                                                                                                                                                                       0
                                                                                                                                                                                                                                                      0
                                                                                                                                                                                                                                                      0
                                                                                               0              0             0          0              0            0             0              0             0         0              0              0
                                                                                               0              0             0          0              0            0             0              0             0         0              0              0
                                                                                               0              0             0          0              0            0             0              0             0         0              0              0
                                                                                               0              0             0          0              0            0             0              0             0         0              0              0
10. ADDITIONAL COMMENTS, INSTRUCTIONS , QUESTIONS, ETC:




ORDER & CERTIFICATION (11. & 12.) By signing below, I certify that I will pay all charges (deposit plus additiona l).                                                                          12. DATE
11. SIGNATURE
                        /s/ Michelle J. Kane                                                                                                                                                    04/30/20 19


         Clear Form                                                                                                                                                                                          Save as new PDF
